UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date earliest event reported) November 6, Commission File Number Registrant, State of Incorporation, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. Commission File Number Registrant, State of Incorporation, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. 333-161911 ENTERGY TEXAS, INC. (a Texas corporation) 350 Pine Street Beaumont, Texas 77701 Telephone (409) 838-6631 61-1435798 333-161911-01 ENTERGY TEXAS RESTORATION FUNDING, LLC (a Delaware limited liability company) Capital Center 919 Congress Avenue, Suite 840-C Austin, Texas 78701 (512) 487-3982 27-0727900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description 5.1 Opinion of Sidley Austin LLP with respect to legality. 8.1 Opinion of Sidley Austin LLP with respect to federal tax matters. 23.1 Consent of Sidley Austin LLP (included in its opinions filed as Exhibits 5.1, 8.1 and 99.5). 23.2 Consent of Clark, Thomas & Winters, a Professional Corporation (included in its opinion filed as Exhibit 99.6). 99.5 Opinion of Sidley Austin llp with respect to federal constitutional matters. 99.6 Opinion of Clark, Thomas & Winters, a Professional Corporation, with respect to Texas constitutional matters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERGY TEXAS, INC. By:/s/ Steven C.
